        Case: 3:19-cv-00005-JMV Doc #: 25 Filed: 04/17/20 1 of 2 PageID #: 480




                           IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

CHRISTIAN MICHAEL NUSCHLER,                   )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )      Civil No.: 3:19cv00005-JMV
                                              )
COMMISSIONER OF                               )
SOCIAL SECURITY,                              )
                                              )
               Defendant.                     )

                                             ORDER

       BEFORE THE COURT are Plaintiff’s Petition for Attorney Fees [23] and the

Commissioner’s response [24]. For the reasons stated in Plaintiff’s petition, and finding

Defendant has no objection, the Court finds Plaintiff’s attorney fee request is reasonable and

should be awarded. Accordingly, it is hereby ORDERED that Plaintiff is awarded $5,632.20.

       IT IS FURTHER ORDERED that the Commissioner’s objection to Plaintiff’s request for

an additional $50.29 in mileage expenses is overruled, and the Commissioner shall reimburse

Plaintiff for her counsel’s mileage. The Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A),

allows awards for attorney fees and “other expenses,” and the Commissioner has failed to

provide any authority to support the suggestion that Plaintiff is not entitled to reimbursement for

reasonable and necessary expenses incurred by her counsel in this litigation. See Oliveira v.

United States, 827 F.2d 735, 744 (Fed. Cir. 1987) (stating courts are authorized under the EAJA

to award “those reasonable and necessary expenses of an attorney incurred or paid in preparation

for trial of the specific case before the court, which expenses are those customarily charged to

the client where the case is tried”). Furthermore, in Stark v. Commissioner of Social Sec., No.

3:14cv150-DAS, 2015 WL 3795985, at *2 (N.D. Miss. June 17, 2015), rejecting the
        Case: 3:19-cv-00005-JMV Doc #: 25 Filed: 04/17/20 2 of 2 PageID #: 481




Commissioner’s argument that counsel’s travel time should be compensated at a lower hourly

rate, Judge Sanders wrote: “The court declines to further reduce the incentive for social security

work by reducing compensation that is already below the market rate for similar services.”

Similarly, the undersigned finds no reason to reduce the incentive for social security work by

disallowing reasonable and necessary expenses claimants are entitled to under the EAJA.

       Finally, pursuant to Astrue vs. Ratliff, 130 S. Ct. 2521 (2010), the award check should be

made payable to Plaintiff (for the benefit of her counsel).

       SO ORDERED this 17th day of April, 2020.

                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge




                                                 2
